The offense is possession of whisky for the purpose of sale in a dry area; the punishment, a fine of $100.
It appears that notice of appeal was not carried into the minutes of the trial court. Art. 827, C. C. P., reads as follows:
"An appeal is taken by giving notice thereof in open court at the term of court at which conviction is had, and having the same entered of record. If notice of appeal is given at the term at which the conviction is had and the same is not entered of record, then by making proof of the fact, the judge of the court trying the cause shall order the same entered of record either in term time or vacation by entering in the minutes *Page 63 
of his court an order to that effect. Said entry when so made shall bear date as of date when notice of appeal was actually given in open court."
The notice of appeal must be entered of record in the minutes of the court in order that the jurisdiction of this court may attach. Carre v. State, 75 S.W.2d 265.
The recognizance for the appeal appears to have been filed but not entered upon the minutes of the trial court. The entry in the minutes was essential to confer jurisdiction upon this court.
Appellant is granted fifteen days from this date in which to perfect the record.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                          ON THE MERITS